DEATILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus) claims 1-14 in the reply filed on 02/18/2021 is acknowledged.
Claims 15-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/18/2021.
Drawings
a) The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claim 10 limitation “vacuumizing interface” must be clearly shown/identified or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the 
b) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
i) Fig. 2 – Reference number 23 is not shown (per para. 0062 of the specification as supplied);
ii) Fig. 3 – Reference number 318 (proportioning valve) is not shown (per para. 0071 of the specification as supplied);
iii) Fig. 6 - Reference number 318 is not shown (per para. 0070 of the specification as supplied);
iv) Fig. 7 - Reference number 21 is not shown (per para. 0054 of the specification as supplied);
v) Fig. 12 – Reference numbers 32, 33, 36 are not shown (per paragraphs 00105, 00124 of the specification as supplied);
vi) Fig. 14 – Reference number 32is not shown (per paragraph 00111 of the specification as supplied);
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

c) The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both “deposition station”{paras. 0042, 0048 etc}, and “reflection plate”{para. 00105, 00106 etc}.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).

Appropriate correction is required.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. - An element in a claim for a combination maybe expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
6.    The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

(A)    the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)    the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

8.    This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are:
“vacuum pressure control device” in claim 1.
9.    Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. For the purposes of examination, 
“vacuum pressure control device” shall be interpreted in terms of Fig. 4 or Fig. 5 and para. 0007 of the specification as supplied, or equivalents thereof; 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
10. For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 (renumbered claim 10) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Renumbered claim 10 recites limitations regarding “first vacuum pipe” and “second vacuum pipe” that are already recited in renumbered claim 9 (lines 7- 8);
Claim 12 (renumbered claim 11) is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda}.
Regarding Claims 1, 5: Huang teach a microwave plasma chemical vapor deposition device, comprising:
a microwave source 1, 12 (microwave generator, magnetron – Fig. 1 and 0028) to generate a high intensity microwave signal (0030, 0032); 
a resonant device having a resonant cavity 3, 4 (microwave plasma processing chamber, vacuum gas-discharging chamber - 0033) and a deposition station 31 (sample holder – Fig. 1 and 0032), the resonant cavity 3 adaptable to receive a plurality of process gases (through a gas distribution panel 32 – Fig. 1 and 0032); 
a vacuum pressure control device 54 (vacuum gas-discharging system – Fig. 1 and 0033) in communication with the resonant cavity 3, 4 (the vacuum pressure controlled device 54 is considered equivalent to the claimed vacuum pressure control device since the prior art vacuum gas 
a plasma coupling device comprising:
a waveguide 13, 24, 21, 26 (one-way circulator, rectangular waveguide, microwave coupling resonator, microwave coupling opening 26 with wall – 0028, 0030) connected to the microwave source 1, 12 and comprising a first waveguide 13, 26 and a second waveguide 21, 26 (Fig. 1 and 0030), the microwave signal being spread in a first mode (TE10 – 0030) at the first waveguide 13, 24;

a coupling conversion cavity 22 (microwave coupling resonant chamber – 0029) receives and transmits the microwave signal in the second mode to the mode conversion antenna 23 under a controlled temperature (through water circulating cooler 27 – Fig. 1 and 0030) via the second waveguide 24 thereby converting the second mode of the microwave signal into a third mode (TM mode – 0030, 0032); and
a medium viewport 221, 222 (quartz film, microwave-coupling dielectric quartz window – Fig. 1 and 0031) in communication with the microwave signal in the third mode (TM01 in the coupling conversion cavity 22 – 0032), and with the vacuumized resonant cavity 3, 4, such that the high intensity microwave signal excite and discharges the process gases above the deposition station to form spherical plasma 9 (plasma sphere – Fig. 1 and 0032){as also regards claim 6}, at an optimum voltage and pressure condition thereby depositing and obtaining a film on an upper surface of a sample on a sample holder (0020, 0032).
Huang do not explicitly teach the resonant cavity is adaptable to receive gases including methane and hydrogen; and 
carbon containing groups and atomic hydrogen at an optimum voltage and pressure condition thereby depositing and obtaining a diamond film on an upper surface of a seed.
Huang is discussed above. Huang teach that the apparatus enabled to perform vapor deposition on a sample place on a sample holder (abstract). Huang also teach microwave plasma is suitably applied to a plasma chemical gas thin-film deposition process (0003). Huang 
Further, Asmussen teach a plasma apparatus for diamond deposition, wherein plasma is formed of gases including methane and hydrogen (0031).
Still-further, Ikeda teach a microwave plasma apparatus wherein The controller 505 is configured to control the DC voltage applied to the antenna 200 for each process according to a recipe stored in the storage device 510 (0059). Ikeda also teach that the apparatus can also perform film forming processes (0112).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control/optimize the voltage and pressure in view of teaching by Ikeda in the apparatus of Huang to enable control plasma processing of the substrate as per process (recipe){0045 – Ikeda}.
Furthermore, claim limitations “diamond deposition”, to receive gases including methane and hydrogen”, and “carbon containing groups and atomic hydrogen at an optimum voltage and pressure condition thereby depositing and obtaining a diamond film on an upper surface of a seed” are functional/intended use limitations and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional/intended use limitations, in view of teachings of Huang, Asmussen and Ikeda.
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).
.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda} as applied to claims 1, 3, 5 and further in view of Watanabe et al (US 6,158,383).
Regarding Claim 2: Huang in view of Asmussen and Ikeda teach all limitations of the claim including the third mode TM01 is generated in the resonant cavity (0032 – Huang), and an electromagnetic field is enabled in a region above the deposition station (with plasma 9 being formed therein){as explained above under claim 1}.
Huang in view of Asmussen and Ikeda do not explicitly teach the apparatus preventing a side wall of the resonant cavity from polluting the deposited diamond film.
Watanabe teach a microwave plasma deposition apparatus wherein microwaves in TM01 (third mode) are transmitted in radial direction towards the wall of the cavity (Fig. 4){implying the sidewall does not polluting the deposited film on the substrate/seed}.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control polluting of the deposited film due to sidewall in view of teaching by Ikeda in the apparatus of Huang in view of Asmussen and Ikeda to enable control plasma processing of the substrate as per process (recipe){0045 – Ikeda}.
Further, claim limitation “preventing a side wall of the resonant cavity from polluting the deposited diamond film” is a functional limitation and since the structure of prior art teach all 
Furthermore, it has been held:
A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1847 (Bd. Pat. App. & Inter. 1987).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda} as applied to claims 1, 3, 5 and further in view of Rius et al (US 2008/0011232){hereinafter Rius}.
Regarding Claim 4: Huang in view of Asmussen and Ikeda teach all limitations of the claim including a mode conversion antenna but do not explicitly teach optimum voltage applied to two ends of the mode conversion antenna ranges between 1000V and 1200V.
Rius teach a plasma apparatus comprising an antenna 16 (Fig. 2 and 0044) to which a high voltage signal between 500 V and 3000 V {which includes the claimed range of 100 V to 1200 V} is applied (0073). Rius also teach that application of high voltage to antenna 16 improves plasma stability and uniformity of plasma processing.
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control optimum voltage applied to mode conversion antenna in view of teaching by Rius in the apparatus of Huang in view of Asmussen and Ikeda to obtain improved plasma stability and uniformity of plasma processing.
.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda} as applied to claims 1, 3, 5 and further in view of Asmussen et al (US 2009/0239078){hereinafter Asmussen ‘078}.
Regarding Claim 6: Huang in view of Asmussen and Ikeda teach all limitations of the claim including the microwave signal has a frequency of 2.45 GHz (0028).
Huang in view of Asmussen and Ikeda do not explicitly teach the microwave signal is between 6kW to l0kW of power.
Asmussen ‘078 teach a microwave plasma deposition apparatus wherein power level of 500 W to 6 KW are used at a frequency of 2.45 GHz (0008).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the microwave power during plasma deposition in view of teaching by Asmussen ‘078 Ikeda in the apparatus of Huang in view of Asmussen and Ikeda to obtain uniform deposition over a wide range of processing conditions (0008 – Asmussen ‘078).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda} as applied to claims 1, 3, 5 and further in view of Matsumoto et al (US 2004/0011465){hereinafter Matsumoto} or Gartner et al (US 4,877, 642){hereinafter Gartner}.
Regarding Claim 7: Huang in view of Asmussen and Ikeda teach all limitations of the claim including a second waveguide (formed by coupling resonator 21 and wall of opening 26 – Fig. 1 and 0030) wherein the second waveguide 21, 26 is arranged perpendicular to the first waveguide 13, 24 and is connected between a top end of the coupling conversion cavity 22 (microwave coupling resonant chamber – Fig. 1 and 0029) and the first waveguide 13, 24 (Fig. 1).
Further, Matsumoto teach a microwave plasma apparatus comprising a second waveguide 11b that is arranged perpendicular to a first waveguide 11d and is connected between a top end of the coupling resonance cavity 11a and the first waveguide 11d (Fig. 1 and 0050).
Furthermore, Gartner teach a deposition apparatus comprising a second waveguide 8 (coaxial line – Fig. 3b and col. 5, line 37) that is arranged perpendicular to a first waveguide 23 (col.7, line 2) and is connected between a top end of a coupling conversion cavity 21 (resonator - col. 6, lines 58-59) and the first waveguide 23 (Fig. 3 and col. 7, line 2).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the second waveguide that is arranged perpendicular to the first waveguide and is connected between a top end of the coupling conversion cavity and the first waveguide in view of teaching by Matsumoto/Gartner in the apparatus of Huang in view of Asmussen and Ikeda as a known structure for supply of electromagnetic waves in microwave .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen) and Ikeda et al (US 2012/0247675){hereinafter Ikeda} as applied to claims 1, 3, 5 and further in view of Gicquel et al (US 2021/0087676){hereinafter Gicquel} and Reinhard et al (US 6,077,787){hereinafter Reinhard}. 
Regarding Claim 8: Huang in view of Asmussen and Ikeda teach all limitations of the claim including that pressure in the chamber (resonant cavity) is appropriately controlled to obtain plasma sphere 9 (0032, Huang).
Huang in view of Asmussen and Ikeda do not explicitly teach the working pressure of the coupling conversion cavity ranges from 0.13 to 1.3x10.sub.5 Pa and the working pressure of the resonant cavity ranges from 1.3 x 10.sub.5 Pa to 1.3 x 10.sub. 10 Pa.
Further, Gicquel teach a plasma apparatus for diamond deposition wherein pressure between 0.2 hPa (milli-barr) and 500 hPa (milli-barr) is generated with resonant cavity (0060).
Furthermore, Reinhard teach a microwave plasma apparatus and disclose that higher processing uniformity can be obtained by a selecting combination of mode and pressure (col. 6, lines 6-25).
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to control the pressure in the resonant cavity and the coupling conversion cavity in view of teaching by Gicquel and Reinhard in the apparatus of Huang in 
Further, claim limitations “the working pressure of the coupling conversion cavity ranges from 0.13 to 1.3x10.sub.5 Pa and the working pressure of the resonant cavity ranges from 1.3 x 10.sub.5 Pa to 1.3 x 10.sub. 10 Pa” are related to functional limitation and since the structure of prior art teach all structural limitations of the claim the same is considered capable of meeting the functional limitation, in view of teaching by Huang as above (relevant case law already cited above).

Claims 9 -12 is /are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen), Ikeda et al (US 2012/0247675){hereinafter Ikeda} and Nozawa et al (US 2004/0168768){hereinafter Nozawa}.
Regarding Claim 9: Huang in view of Asmussen and Ikeda teach substantially all limitations of claim 9 (as explained above under claim 1) including a coupling conversion cavity 22 arranged above resonant cavity 3 and connected (electromagnetically) to the mode conversion antenna 23 (Fig.1), a vacuum pressure control device 54, and a medium view port 221, 222 located between the resonant cavity 3 and the coupling conversion cavity 22 (Fig. 1).
Huang in view of Asmussen and Ikeda do not explicitly teach the vacuum pressure control device includes a first vacuum pipe and a second vacuum pipe in communication between a vacuumizing interface and a vacuum pump.
Nozawa teach a plasma apparatus comprising a vacuum pressure control device including  a first vacuum pipe (having open/closed valve 134 – Fig. 3 and 0046) and a second vacuum pipe 
It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide the vacuum pressure control device including a first vacuum pipe and a second vacuum pipe in communication between a vacuumizing interface and a vacuum pump in view of teaching by Nozawa in the apparatus of Huang in view of Asmussen and Ikeda as a known structure of vacuum pressure control device used in plasma processing apparatus to obtain the removal of reaction products deposited in a process chamber while maintaining process uniformity (0009 – Nozawa).
Regarding Claim 10: Huang in view of Asmussen, Ikeda and Nozawa teach the vacuum pressure control device (with valves 134, 135 – Fig. 3, Nozawa) including a first vacuum pipe (having open/closed valve 134 – Fig. 3 and 0046, Nozawa) and a second vacuum pipe having open/closed valve 135 – Fig. 3 and 0046, Nozawa){please see rejection under 35 USC 112 (d), above}.
Regarding Claim 11: Huang in view of Asmussen, Ikeda and Nozawa teach the first vacuum pipe and the second vacuum pipe are communicated between a vacuumizing interface 106 and a vacuum pump 133 (Fig. 1 and 0046) {please see rejection under 35 USC 112 (d), above}.
Regarding Claim 12: Huang in view of Asmussen, Ikeda and Nozawa teach a tuner 15 (3-section regulator – Fig. 1 and 0028) arranged between the first waveguide 24 and the microwave source 12 (Fig. 1, Huang).

Claim 13 is /are rejected under 35 U.S.C. 103 as being unpatentable Huang et al (US 2004/0069232){hereinafter Huang} in view of Asmussen et al (US 2014/0220261) {hereinafter Asmussen), Ikeda et al (US 2012/0247675){hereinafter Ikeda} and Nozawa et al (US 2004/0168768){hereinafter Nozawa} as applied to claims 9 -12 and further in view of Weissfloch et al (US 3,814,983){hereinafter Weissfloch} or alternately Radoui et al (US 2010/0006227){hereinafter Radoui}.
Regarding Claim 13: Huang in view of Asmussen, Ikeda and Nozawa teach all limitations of the claim including a tuner 15 (three-section regulator){as explained above under claim 12} but do not explicitly teach a transition waveguide arranged between the tuner and the first waveguide.
Weissfloch teach a plasma apparatus comprising a transition waveguide 2 (tapered portion of waveguide 2- Fig. 1) arranged between a tuner 4 (stub tuner – col. 6, lines 53-55) and a (first) waveguide 2 (col. 6, line 51).
Alternately, Radoui teach a plasma apparatus comprising a transition waveguide 24 (convergent portion – Fig. 2 and 0033) arranged between a tuner 29 and a first waveguide 16 (Figs. 1, 2).
 It would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to provide a transition waveguide arranged between the tuner and the first waveguide in view of teaching by Weissfloch/Radoui in the apparatus of Huang in view of Asmussen, Ikeda and Nozawa as a known structure for supply of electromagnetic waves in microwave plasma processing apparatus to obtain increased electric field generated by the microwaves (0009- Radoui).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nishioka et al (USA 10,530,046) teach an antenna 203p comprising electrodes 303 that can ionize one section of the gas along the length of the plasma chamber when energized via the plasma ionization control lines 218p. With individual control of each segment of the ionized plasma antenna 203p, different portions of the antenna 203p can be dynamically turned ON and turned OFF (Figs. 3A to 3c and col. 7, lines 17-26).  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 






/RAKESH K DHINGRA/Primary Examiner, Art Unit 1716